DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corvasce (US 2005/0133135, newly cited) and further in view of Hashimoto (EP 3,135,509, of record). 
As best depicted in Figure 3, Corvasce is directed to a tire construction comprising a carcass (no reference character provided), a bead core 3, and a bead apex 6, wherein said bead apex is in continuous contact with said carcass and said bead core (carcass ply is described as being positioned between insert 7 and apex 6) (Paragraph 109).  It is further evident from Figure 3 that bead apex 6 is significantly inclined with respect to a tire radial direction (see the annotated Figure below).  The relevant angle is measured from a radially outer end of the bead apex to a radially inner end of said apex at a center point of the radially inner surface.  In such an instance, however, Corvasce is silent with respect to the exact inclination angle.


    PNG
    media_image1.png
    596
    414
    media_image1.png
    Greyscale


Figure 3 depicts an inclination angle that is extremely similar to the claimed range between 28 and 35 degrees and as such, one having ordinary skill in the art at the time of the invention would have found it obvious to form the tire of Corvasce in accordance to the claimed invention.  Hashimoto is further provided to expressly evidence the general order of inclination angles associated with highly inclined bead apex components (Paragraph 37).  More particularly, Hashimoto suggests inclination angles between 20 and 40 degrees with respect to a radial direction (corresponds with 50-70 degrees in relation to an axial direction).  The disclosed range of Hashimoto fully encompasses the claimed range.  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to include angles between 28 and 35 degrees in the tire of Corvasce.  Lastly, it is noted that all of the tire constructions (reference examples and inventive 
	Regarding claim 2, in view of Hashimoto, the modified tire of Corvasce would include a wide range of ratios as a result of a wide range of suitable inclination angles (smaller inclination angles would correspond with smaller ratios).  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of ratios, including those between 1.5 and 3.0, given the wide range of inclination angles taught by Hashimoto.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed ratios (lack of comparative examples with ratios less than 1.5 and above 3.0).
Regarding claim 12, Figure 3 of Corvasce depicts the claimed arrangement. 
4.	Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corvasce and Hashimoto as applied in claim 1 above and further in view of Ohashi (US 4,408,648, newly cited).
With respect to claims 3 and 8, as detailed above, Corvasce (as modified by Hashimoto) is directed to a tire construction comprising a bead apex rubber defining an angle (as measured from a radially outer end to an axially center at an inner surface) between 20 and 40 degrees with respect to a tire radial direction.  In such an instance, though, Corvasce fails to specifically describe a relationship between a height at the maximum section width (claimed as h) and a maximum carcass section height (claimed as H).
A fair reading of Corvasce suggests the manufacture of tires without limitation in regards to the tire dimensions.  Hashimoto, for example, teaches an exemplary embodiment in which the carcass has a section width of 245 mm.  In order to satisfy the claimed invention, a .
5.	Claims 4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corvasce and Hashimoto as applied in claim 1 above and further in view of Maruoka (US 2005/0006018, newly cited).
As to claims 4, 9, and 10, the claims define an extremely wide range of tread curvature values that are consistent with those that are commonly used in tire constructions.  For example, given an exemplary section width of 245 mm, the claims require a tread curvature (or radius) between approximately 700 mm and 930 mm.  It is emphasized that tire constructions are not limited to a single radius of curvature and Applicant has not provided a conclusive showing of unexpected results for the claimed range (lack of comparative examples in which radius is below claimed range and above claimed range).  Again, the claimed range of .
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-4, 8-10, and 12 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Additionally, Ohashi and Maruoka have been provided in response to Applicant’s statements regarding the Official Notice position set forth by the Examiner in the Non Final Rejection mailed on November 25, 2020 (Paragraph 6). 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        April 16, 2021